

116 HR 1262 IH: 21 to Buy Act
U.S. House of Representatives
2019-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1262IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2019Mr. Deutch introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to increase the age at which a rifle or shotgun may be
			 acquired from a federally licensed firearms dealer, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the 21 to Buy Act. 2.Increase in age at which a rifle or shotgun may be acquired from a Federally licensed firearms dealer (a)In generalSection 922(b) of title 18, United States Code, is amended—
 (1)by striking paragraph (1) and inserting the following:  (1)any firearm or ammunition to any individual who the licensee knows or has reasonable cause to believe has not attained 21 years of age, unless the individual is—
 (A)a law enforcement officer; (B)a correctional officer;
 (C)on active duty in the Armed Forces of the United States, or full-time duty in the National Guard; or
 (D)a member of the Armed Forces of the United States or the National Guard who possesses or is armed with a firearm in the line of duty;.
 (b)Conforming amendmentSection 922(c)(1) of such title is amended by striking , or that, in the case of a shotgun or a rifle, I am eighteen years or more of age and inserting or am a law enforcement officer, a correctional officer, on active duty in the Armed Forces of the United States or full-time duty in the National Guard, or a member of the Armed Forces of the United States or the National Guard who possesses or is armed with a firearm in the line of duty.
 (c)DefinitionsSection 921(a) of such title is amended by inserting after paragraph (29) the following:  (30)The term law enforcement officer means a person—
 (A)who is elected, appointed, or employed by the Federal Government or by a State or political subdivision thereof;
 (B)who is vested with authority to bear arms and make arrests; and (C)whose primary responsibility is the prevention and detection of crime or the enforcement of the penal, criminal, traffic, or highway laws,
						including any supervisory or command personnel whose duties include the supervision, training,
 guidance, or management of any such person.(31)The term correctional officer means a person— (A)who is appointed or employed by the Federal Government or by a State or political subdivision thereof, and whose primary responsibility is the supervision, protection, care, custody, and control, or investigation, of inmates of a correctional institution; or
 (B)who is employed by any private entity that has contracted with the Federal Government or a State or political subdivision thereof, and who has such a primary responsibility..
 (d)Effective dateThe amendments made by this section shall apply to conduct engaged in after the 6-month period that begins with the date of enactment of this Act.
			